OPINION ON REHEARING AND CLARIFICATION
PER CURIAM.
We grant the petition for rehearing and clarification to the extent that we agree with appellant that the issue of ineffective assistance of counsel was not directly raised on appeal. Our decision herein does not preclude appellant from maintaining any post-conviction relief proceedings as to the issue of ineffective assistance of counsel. We deny the petition for rehearing and clarification in all other respects.
ANSTEAD, C.J., and HURLEY and DELL, JJ., concur.